DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  By indicating “an electro-mechanical transducer affixed to the skin of the subject” the claim improperly recites the structure in positive relation to a living subject. Applicant may indicate that the transducer is “configured to be affixed” to the subject to avoid the positive association between the element and the subject. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim details that the spectrometer units include illumination optics, but do not refer to any detection arrangement or detecting step, yet requires “processing detected signals”. As such, it is unclear what provides “detected signals” for the processing. It is unclear what is intended by indicating “replaceably” in regard to the attaching step. With regard to claim 2, the relationship described in the final two lines (detecting relative to the two planes) is unclear. With regard to claim 3, the step indicates delivering photons for detection by the detection system “for determination of a glucose concentration [a measure of scattered light]…”; however, it is unclear whether Applicant intends either to be limiting, as both the detection and processing are not clearly set forth as positive method steps. With regard to claim 5, it is unclear how to differentiate “attaching” (claim 1) vs “affixing” (claim 5). With regard to claim 7, the phrase “the detector system” lacks antecedent basis. With regard to claim 10, the claim sets forth details similar to 1, and thus is unclear for the same reasons. With regard to claim 12, the phrase “said second spectrometer” is inconsistent with its antecedent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 5, 10 - 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (USPN 6,775,564). Peters teaches an optical measurement arrangement (Figures 1, 5, 6 and the descriptions thereof) in which sensors are attached to a subject’s ears and measurement signals are analyzed by the computer/processor to determine glucose concentration therefrom. One of ordinary skill in the art would recognize that the angle between the planes passing through a subject’s ears would meet the limitations of claim 2, etc. Peters discloses use of both clips and adhesive (column 6, line 47 - column 7, line 11) for securing the sensors to a subject. Peters is considered to meet the limitations of claim 3, as best understood in view of the rejections under 35 USC 112 set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 - 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters as applied to claims 1 and 10 above, further in view of Oppelt et al. (USPN 6,285,894). Peters teaches all of the features of the claimed invention except for the use of a pressure inducing element, with coordination of optical measurement and application of pressure. Oppelt et al. teach an arrangement (Summary of the Invention; Figures 3 - 5 and the descriptions thereof) in which optical measurements of a subject are improved by providing mechanical/pressure modulation to the subject at plural frequencies to permit identification and analysis of the blood-related portions of the measured signal. It would have been within the skill level of the art before the effective filing date of the claimed invention to modify Peters to include pressure inducing, monitoring, and analyzing elements, as taught by Oppelt et al., since this yields improved optical measurement results.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters as applied to claims 10 above, further in view of Monfre et al. (USPN 7,505,801). Peters teaches all of the features of the claimed invention except that a fluorocarbon or chlorofluorocarbon substrate is between the illumination optics and the illumination zone. However, Monfre et al. (Summary of the Invention; Refractive Index) teach a guide for use in an optical measurement system that provides hydration and index matching for improved optical measurement results. The index matching fluid can use fluorocarbons. It would have been within the skill level of the art before the effective filing date of the claimed invention to modify Peters to use the guide of Peters for coupling the sensor to the subject, since this provides improved optical measurement results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791